Ford, Judge:
The above cases have been submitted on a written stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked BLS (Import Spec’s Initials) by Import Specialist Bertram L. Saul (Import Spec’s Name) on the invoices covered by the protests enumerated above, and assessed with duty at 12y2 per centum ad valorem under the provisions of Item 682.30, TSUS, consist of wiper motors claimed to be dutiable at 8x/2 per centum ad valorem within Item 692.27, TSUS.
That said merchandise is, in fact, more than a motor and is solely used as a part of a motor vehicle.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Accepting the foregoing stipulation of facts, we ñnd and hold that the items of merchandise marked “A” and initialed on the invoices by the designated import specialist consist of wiper motors. Therefore, the claim in the protests that said merchandise is properly dutiable at the rate of 8% per centum ad valorem under the provisions of item 692.27, Tariff Schedules of the United States, is sustained.
Plaintiff having abandoned the claim in the protests as to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.